Case 2:18-cv-01409-JDC-KK Document 63 Filed 12/06/19 Page 1 of 4 PageID #: 282


                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                LAKE CHARLES DIVISION

                                                  CIVIL ACTION NO.: 2:18-CV-01409-EEF-KK
 ROLANDA LEWIS                              :
                                                  FLSA COLLECTIVE ACTION

 VS.                                        :     JUDGE: ELIZABETH E. FOTTE

 ALL ABOUT YOU HOME
 HEALTHCARE, INC. and SATRICA               :     MAGISTRATE JUDGE: KATHLEENE KAY
 WILLIAMS


       DEFENDANTS’ RE SPONSE IN OPPOSITION TO PLAINTIFFS’ MOTION TO
                           COMPEL DISCOVERY

        COMES NOW, Defendant in the above-styled case and files this response in

 opposition to Plaintiffs‟ motion to compel as follows:

        I.      INTRODUCTION

        The Defendants first respond to the Plaintiffs‟ Motion to Compel by stating that they

 have complied with the Plaintiff’s discovery request by their submittals and that all of the

 reasonably relevant documents to which the Plaintiffs would be entitled under the Civil Practice

 Act have been produced or offered for production.

        In this motion, Plaintiffs have suggested that the Defendants have not completely

 complied with their discovery request and not provided all requested documentation.

       The Defendants have been in communications with the Plaintiff regarding discovery over

the past six months and has been responsive as will be addressed below.

        II.      STATEMENT OF THE CASE

        Plaintiffs’ claims arise under an FLSA claim wherein it has been alleged the Defendant

 failed to pay the Plaintiffs overtime pursuant to federal guidelines. The case was filed in

 December of 2018.

        Plaintiff have propounded discovery, interrogatories and request for production, in this
Case 2:18-cv-01409-JDC-KK Document 63 Filed 12/06/19 Page 2 of 4 PageID #: 283


    matter to which the Defendants have responded. In fact, the Defendants’ filed an amended and

    supplemental discovery response on this date.

           III.     DISCOVERY HISTORY HIGHLIGHTS

                  A. May 16, 2019 – Plaintiffs propound discovery, interrogatories and request for
                      production.
                  B. August 14, 2019 – Defendants’ attorney sent payroll records to Plaintiffs’
                      attorney. Plaintiffs’ attorney identifies missing records.
                  C. August 30, 2019 – A status phone conference was set for September 19, 2019
                      was set by the judge with the court ordering a status report being submitted
                      by September 13, 2019; on September 13, 2019.
                  D. September 2, 2019 – Defendants’ attorney sent additional payroll records to
                      Plaintiffs’ attorney.
                  E. September 13, 2019, the September 19, 2019 status call was reset to
                      September 26, 2019.
                  F. September 26, 2019 – conference call minutes stated, “Counsel agreed they
                      were working well together in an effort to resolve their disputes…” On this
                      same date the judge issued a scheduling order.
                  G. November 13, 2019 – Plaintiffs file a motion to compel discovery.
                  H. November15, 2019 – Defendants’ attorney spoke with Plaintiff’s attorney
                      regarding outstanding discovery.1
                  I. November 19, 2019 – Defendants’ attorney corresponded with Plaintiffs’
                      attorney to identify any deficiencies to the Plaintiffs’ discovery request.
                      Plaintiff’s indicated that he had not received any discovery response.
                  J. November 20, 2019 – Defendants’ attorney sent discovery response to
                      Plaintiff. Plaintiffs’ attorney in response identified several deficiencies to the
                      submittal.
                  K. December 3, 2019 – Plaintiffs’ attorney field for leave to file a supplemental


1 As way of background, attorney Derrick Kee, partner to lead counsel, had shoulder
surgery on this date, November 15, 2019 and has been on medical leave since that time
leaving one attorney in the office.
Case 2:18-cv-01409-JDC-KK Document 63 Filed 12/06/19 Page 3 of 4 PageID #: 284


                    memorandum in support of his motion to compel discovery, which was
                    signed by the judge the following day, December 4, 2019.
                L. December 5, 2019 – Plaintiffs’ attorney filed a supplemental memorandum in
                    support of his motion to compel.
                M. December 6, 2019 – Defendants’ attorney submitted their, First Amended
                    and Supplemental Asner to Interrogatories And Request For Production to
                    Plaintiffs’ attorney
        IV.     ARGUMENT


        As outlined above and as reflected in the court’s minutes of the September 26, 2019

phone conference, the parties were working well together in addressing discovery issues. In

reviewing for the preparation of this submittal, undersigned counsel has reviewed his notes and

file and can find no manner of inquiry or notice of any outstanding discovery issues from

Plaintiffs’ counsel between September 26, 2019 and November 13, 2019, when Plaintiffs’

counsel filed his motion to compel. Again, as indicated above, Defendants’ attorney reached out

to Plaintiffs’ attorney to determine outstanding issues and thereafter provided a response within

seven days from the filing of the motion to compel.

        Subsequent, to being placed on notice by Plaintiffs’ attorney, Defendants’ attorney

provided an amended and supplemental answer.

       Plaintiffs’ counsel has commented on several occasions regarding the timeliness, or lack

thereof, on the part of the Defendants’ attorney. It is respectfully suggested that that while the

Defendants’ attorney has not been as responsive as Plaintiffs’ attorney would like, the

Defendants’ attorney has been reasonably responsive given the status of the firm’s practice and

being short one attorney.

       Finally, Plaintiffs’ attorney in prior communications has stated it was his desire to not

“rack up” attorneys fees. The Defendants’ attorney has, and will continue to work with the

Plaintiffs’ attorney in response to all discovery request in as timely a manner as possible.
Case 2:18-cv-01409-JDC-KK Document 63 Filed 12/06/19 Page 4 of 4 PageID #: 285


        V.      CONCLUSION


         Therefore, based on the foregoing, it is submitted that the Defendants’ have been

 reasonably responsive to the Plaintiffs’ discovery and as such that this Court should deny

 Plaintiffs’ Motion to Compel.

                                                      RESPECTFULLY SUBMITTED:



                                                      __s/Brent Hawkins_______
                                                      DERRICK D. KEE #22930
                                                      derrick@hawkinskee.com
                                                      BRENT HAWKINS # 30547
                                                      brent@hawkinskee.com
                                                      HAWKINS KEE LAW GROUP
                                                      1417 HODGES STREET
                                                      LAKE CHARLES, LA 70601
                                                      (337) 210-8811 Office
                                                      (337) 210-8855 Facsimile



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on December 6, 2019 a copy of the foregoing pleading was

filed electronically with the Clerk of Court through the CMIECF system. Notice of this filing will

be forwarded to all counsel of record by operation of the court's electronic filing system.

                                         s/Brent Hawkins
                                          Brent Hawkins
